Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The terminal disclaimer filed on 8-30-2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of parent case  10463076 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The drawings submitted in this case  have been approved
Any inquiry concerning this communication should be directed to NEIL ABRAMS at telephone number (571)272-2089.  SPE  TC  Patel  571  272  2098
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/NEIL ABRAMS/              Primary Examiner, Art Unit 2832